Title: From Benjamin Franklin to Israel Pemberton, 10 June 1758
From: Franklin, Benjamin
To: Pemberton, Israel


Sir
London, June 10. 1758
I receiv’d your Favour of the 16th. of March but a few days since, which is the first I have had, except a Copy of the Enquiry that came to hand some time ago, but without a Letter, so that I did not know who sent it. I think it well drawn up; and since there seems to be no farther Hopes of accommodating Matters with the Proprietaries, I see no reason to favour them longer by secreting it, and think to put it to Press to morrow.

The obtaining Justice for the Indians is, to be sure, a Matter of the utmost Importance, and I make no doubt we shall be able to effect it; tho’ the Proprietaries are at present on the high Ropes, make loud Declarations of their Innocence, all the Indian Complaints are father’d on the Malice of the Quakers, and they are determin’d to have Justice done to their Characters, &c.


I was afraid before I left Pensilvania that your Friends plac’d too much Confidence in Croghan. He is now known better. The Account you give me of our People’s Management at the Treaties with the Indians is shocking! What a Mixture of Madness, Folly and Knavery!
I shall write you more fully soon, and request a Continuance of your Correspondence. My Respects to the Gentlemen of your Friendly Association, and believe that I am, with great Esteem, Sir Your most obedient Servant
B Franklin
Mr. Pemberton
 Addressed: To / Mr Israel Pemberton / Mercht / Philadelphia
Endorsed: London June 10. 1758 From Benja. Franklin.
